Filed by Frontier Communications Corporation Pursuant to Rule 425 under the Securities Act of 1933 Under the Securities Exchange Act of 1934 Subject Company: Frontier Communications Corporation Registration Statement No. 333-160789 The following is a transcript of a conference that Don Shassian and David Whitehouse participated in on December 8, 2009. C O R P O R A T E P A R T I C I P A N T S Don Shassian Frontier Communications Corporation - EVP, CFO David Whitehouse Frontier Communications Corporation - SVP, Treasurer C O N F E R E N C E C A L L P A R T I C I P A N T S Batya Levi UBS - Analyst P R E S E N T A T I O N Batya Levi - UBS - Analyst Hi, everyone. If you can take your seats, we will get started now. Welcome to the 37th annual Global Media and Communications Conference. I am Batya Levi with the telecom team at UBS. Our next speaker is Don Shassian, Executive Vice President and CFO of Frontier, joined by David Whitehouse, Senior Vice President and Treasurer. Don has served as the CFO since 2006. Prior to joining Frontier, he provided M&A consulting to companies, including AT&T, and was a CFO at SNET. We thank them for participating in our conference. We will first go through a presentation and then open it up for Q&A. Thanks. Don Shassian - Frontier Communications Corporation - EVP, CFO Thank you, Batya.
